Citation Nr: 0902702	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-08 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a bilateral knee condition, to include 
as secondary to a service-connected low back disability, has 
been received.  

2.  Entitlement to service connection for a bilateral knee 
condition, to include as secondary to a service-connected low 
back disability.  

3.  Whether new and material evidence to reopen a claim for 
service connection for a bilateral ankle condition, to 
include as secondary to a service-connected low back 
disability, has been received.  

4.  Entitlement to service connection for a bilateral ankle 
condition, to include as secondary to a service-connected low 
back disability.  

5.  Whether new and material evidence to reopen a claim for 
service connection for anxiety neurosis, to include as 
secondary to a service-connected low back disability, has 
been received. 

6.  Whether new and material evidence to reopen a claim for 
service connection for hysteria, to include as secondary to a 
service-connected low back disability, has been received.  

7.  Whether new and material evidence to reopen a claim for 
service connection for a bilateral foot condition (to include 
post-operative plantar fasciotomies, reconstructive 
surgeries, and heel spurs), to include as secondary to a 
service-connected low back disability, has been received.  

8.  Entitlement to service connection for a bilateral hip 
condition, to include as secondary to a service-connected low 
back disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1973 to October 
1974.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2004 rating decision in which the RO, inter 
alia, reopened and denied the veteran's claims for service 
connection for a bilateral knee condition and status-post 
plantar fasciotomy, right, and reconstructive surgery to both 
feet, found that new and material evidence had not been 
submitted sufficient to reopen claims for service connection 
for a bilateral ankle condition, an anxiety disorder, and 
hysteria, and denied service connection for a bilateral hip 
condition.  In April 2004, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in February 2006, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in March 2006.

In August 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  The record was left open for 60 
days to allow the veteran to submit additional evidence in 
support of her claims.  The veteran submitted a list of 
medications in September 2008.  This list was accompanied by 
a signed waiver of review by the RO.  The Board accepts this 
evidence for inclusion in the record.  

As indicated above, in the March 2004 rating decision, the RO 
addressed the claims for service connection for a bilateral 
knee condition and a bilateral foot condition on the merits.  
However, regardless of the RO's actions, the Board has a 
legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to 
address the question of whether new and material evidence has 
been received to reopen the claims for service connection.  
That matter goes to the Board's jurisdiction to reach the 
underlying claims and adjudicate the claims on a de novo 
basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 
1996).  As the Board must first decide whether new and 
material evidence to reopen the claims has been received-
and, in view of the Board's favorable decision on the 
requests to reopen the claims for service connection for a 
bilateral knee condition and a bilateral ankle condition-the 
Board has characterized the issues on appeal as set forth on 
the title page.  

The Board has also considered the recent decision of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. 
Cir. 2008).  In that decision, the Federal Circuit held that 
a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 
1996).  In this case, as will be discussed below, the veteran 
was previously denied service connection for a bilateral knee 
condition, a bilateral ankle condition, a bilateral foot 
condition, anxiety neurosis, and hysteria.  At the time of 
the prior denials, there was evidence of complaints regarding 
and/or diagnoses of these conditions.  As such, diagnoses of 
any of these conditions since the previous denials cannot 
constitute different diagnosed diseases or injuries.  As 
such, new and material evidence is required to reopen the 
claims for service connection for a bilateral knee condition, 
a bilateral ankle condition, a bilateral foot condition, 
anxiety neurosis, and hysteria.  

The Board also has considered the fact that, in previous 
rating decisions, the RO denied service connection for 
anxiety neurosis, hysteria, and a foot condition as not 
incurred or aggravated during service.  In her February 2003 
request to reopen claims for service connection for anxiety, 
hysteria, and a bilateral foot condition, the veteran 
specifically asserted that these conditions were secondary to 
back strain.  The United States Court of Appeals for Veterans 
Claims (Court) has held, however, that basing a claim for 
service connection on a new theory of etiology does not 
constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 
120, 123 (1997).  The Board finds, therefore, that the 
veteran's current claims for service connection for anxiety 
neurosis, hysteria, and a bilateral foot condition are not 
"new" claims, and that new and material evidence is 
required in order for the Board to consider the substantive 
merits of the claims for service connection, regardless of 
the veteran's current theory regarding etiology.   

The Board's decision reopening the claims for service 
connection for a bilateral knee condition and a bilateral 
ankle condition, and denying the requests to reopen claims 
for service connection for a bilateral foot condition (to 
include post-operative plantar fasciotomies, reconstructive 
surgeries, and heel spurs), anxiety neurosis, and hysteria is 
set forth below.  The matters of service connection for a 
bilateral knee condition and a bilateral ankle condition on 
the merits, and the claim for service connection for a 
bilateral hip condition, are addressed in the remand 
following the order; these matters are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran when further action, on her part, 
is required.  

As a final preliminary matter, the Board notes that, in 
October 2000, the veteran filed a claim for vocational 
rehabilitation.  In correspondence received in February 2001, 
the veteran requested an appeal and a hearing for being 
denied vocational rehabilitation.  However, the Board can 
find no decision denying the veteran's October 2000 claim for 
vocational rehabilitation in the claims file.  Accordingly, 
this matter is referred to the RO for appropriate action, to 
include, if warranted, issuance of a SOC pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999).  In addition, in 
a July 2001 statement, the veteran requested an increased 
rating for her service-connected spinal condition.  This 
claim for an increased rating has not been adjudicated.  As 
such, this matter is not properly before the Board, and is 
thus referred to the RO for appropriate action.  

In addition, the Board notes that the veteran's claim for an 
increased rating for her service-connected lumbosacral 
strain, as well as a claim for a total rating based on 
individual unemployability due to service-connected 
disability (TDIU), were previously denied in a July 2000 
rating decision.  She filed an NOD with this denial in 
February 2001, and an SOC was issued in March 2001.  In May 
2003, more than one year after notice of the July 2000 rating 
decision, the veteran filed a substantive appeal (via a VA 
Form 9).  In a statement accompanying this substantive 
appeal, the veteran asserted that her representative had 
received the March 2001 SOC in that month, but that she was 
never notified of the SOC until January 2003.  As the matter 
of timeliness of the May 2003 substantive appeal has not been 
addressed by the RO, this matter is not properly before the 
Board, and is also referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  In a May 1996 rating decision, the RO in St. Petersburg, 
Florida denied service connection for a knee condition and an 
ankle condition; although notified of the denial in a May 
1996 letter, the veteran did not initiate an appeal.  

3.  Evidence associated with the claims file since the May 
1996 denial of the claim for service connection for a 
bilateral knee condition and a bilateral ankle condition is 
not cumulative and redundant of evidence of record at the 
time of the prior denial, relates to unestablished facts 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims.

4.  In an April 1997 rating decision, the RO found that new 
and material evidence to reopen the veteran's claim for 
service connection for a nervous condition, with anxiety and 
hysteria, had not been received; although notified of the 
denial in a May 1997 letter, the veteran did not initiate an 
appeal.  

5.  No new evidence associated with the claims file since the 
April 1997 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claims for 
service connection for anxiety neurosis or hysteria, or 
raises a reasonable possibility of substantiating those 
claims.  

6.  In a July 2000 rating decision, the RO denied service 
connection for status-post plantar fasciotomy right, and 
reconstructive surgery to both feet, with persistent pain; 
although notified of the decision by letter in September 
2000, the veteran did not initiate an appeal.  

5. No new evidence associated with the claims file since the 
July 2000 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a bilateral foot condition, or raises 
a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The May 1996 rating decision that denied service 
connection for a knee condition and an ankle condition is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence regarding the claims for service connection 
for a bilateral knee condition and a bilateral ankle 
condition, received since the RO's May 1996 denial, is new 
and material, the criteria for reopening the claims for 
service connection for those conditions are met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The April 1997 rating decision which found that new and 
material evidence to reopen the veteran's claim for service 
connection for a nervous condition, with anxiety and 
hysteria, had not been received is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

4.  As evidence received since the April 1997 denial of the 
request to reopen the claim for service connection for a 
nervous condition, with anxiety and hysteria, is not new and 
material, the criteria for reopening the claims for service 
connection for anxiety neurosis and hysteria are not met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

5.  The July 2000 rating decision which denied service 
connection for status-post plantar fasciotomy right, and 
reconstructive surgery to both feet, with persistent pain, is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).

6. As evidence received since the July 2000 denial is not new 
and material, the criteria for reopening the claim for 
service connection for a bilateral foot condition are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition of the requests to 
reopen the claims for service connection for a bilateral knee 
condition and a bilateral ankle condition, the Board finds 
that all notification and development actions needed to 
fairly adjudicate these aspects of the appeal have been 
accomplished.  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to claims to reopen, the claimant 
must be notified of both the criteria to reopen a claim for 
service connection and to establish the underlying claim 
therefor.  Kent v. Nicholson, 20 Vet. App. 1 (2006).
 
VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a March 2003 pre-rating letter, the RO 
informed the veteran that her claim for service connection 
for a bilateral foot condition had been previously denied, 
that she had been notified of that denial in September 2000, 
and that she would need to submit new and material evidence 
to reopen her claim.  In an April 2003 pre-rating letter, the 
RO informed the veteran that her claim for service connection 
for a bilateral foot condition was previously denied in 
September 2000, and that her claim for anxiety and hysteria 
was previously denied in January 1990, and that she would 
need to submit new and material evidence to reopen her claim.  
Although the March and April 2003 letters provided the 
incorrect definition of new and material evidence, a January 
2005 post-rating letter advised the veteran that, in order to 
reconsider cases which were previously denied, new and 
material evidence would have to be submitted.  This letter 
included both the correct definition of new and material 
evidence, and informed her of the type of evidence needed to 
establish each element of the underlying claims for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The January 2005 VCAA letter also 
requested that the veteran submit any pertinent evidence in 
her possession (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  After issuance of the 
foregoing notice, and opportunity for the veteran to respond, 
the February 2006 SOC reflects readjudication of the claims.  
Hence, the veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

Although the April 2003 letter incorrectly informed the 
veteran that her claims for service connection for anxiety 
and hysteria were previously denied in a rating decision of 
which she received notice in January 1990, as will be 
discussed below, at the time of the prior final denial of the 
request to reopen the claim for service connection for 
anxiety and neurosis (the April 1997 rating decision), there 
was no evidence of a nexus between the veteran's diagnosed 
nervous condition and service.  As the January 2005 letter 
provided notice regarding the information and evidence 
necessary to substantiate the underlying claims for service 
connection, including the requirement of a nexus between the 
current disability and an injury, disease or event in 
service, this notice went to the basis for the previous 
denial.  In addition, at the time of the July 2000 rating 
decision, there was no evidence of a nexus between a 
bilateral foot condition and service.  As such, the notice 
regarding the information and evidence necessary to 
substantiate the underlying claims for service connection in 
the January 2005 letter also went to the basis for the 
previous denial of this claim.  

The Board notes that a March 2006 post-rating letter provided 
the veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  However, the timing of this notice-
after the last adjudication of the claims-is not shown to 
prejudice the veteran.  Because the Board's decision herein 
denies the requests to reopen the claims for service 
connection for anxiety neurosis, hysteria, and a bilateral 
foot condition, no disability ratings or effective dates are 
being, or will be, assigned.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records and VA and private treatment records and 
the report of an August 1999 VA examination.  Also of record 
and considered in connection with the appeal is the 
transcript of the veteran's August 2008 hearing, along with 
various statements submitted by the veteran and her 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

The Board notes that, in May 1999, the veteran submitted a VA 
Form 21-4142 (Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA)), in 
which she reported that Dr. Merritt from the Tallahassee 
Podiatry Associates had treated her for bilateral plantar 
fasciitis with heel spurs from January 1999 to the present.  
While only a December 1998 record of treatment from this 
physician has been associated with the claims file, the 
veteran herself reported during the August 2008 hearing that 
the physicians who had opined that her plantar fasciitis is 
related to her service-connected low back problem were Dr. 
Richards and Dr. Williams.  Records from both of those 
providers have been associated with the claims file.  As the 
veteran's own testimony indicates that any records of 
treatment from Dr. Merritt do not include medical evidence of 
a relationship between her bilateral foot condition and 
service-the very evidence required to reopen the claim-a 
remand to obtain these records would impose unnecessary 
additional burdens on adjudication resources, with no benefit 
flowing to the veteran, and is, thus, unnecessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Similarly, the Board recognizes that, in a statement received 
in October 2003, the veteran indicated that she was evaluated 
for a scooter at the Lake City VAMC.  In September 2008, the 
veteran submitted a list of medications, on the top of which 
she wrote "Tallahassee VAMC."  While the most recent 
records of VA treatment associated with the claims file are 
from October 2000, the record clearly reflects that the 
veteran's evaluation at the Lake City VAMC was only in regard 
to issuance of a scooter, and, as such, is not pertinent to 
the claims decided herein.  Moreover, the September 2008 
statement from the veteran only suggests that she may receive 
medication through the Tallahassee VAMC.  The veteran has not 
asserted, and the record does not reflect, that she has 
received VA treatment pertinent to the claims decided herein 
since October 2000.  As such, remand to attempt to obtain any 
more recent VA treatment records is also unnecessary.  See 
Soyini, 1 Vet. App. at 546.  

The Board has also considered the fact that, in January 2005, 
the veteran submitted a VA Form 21-4142 in which she reported 
that she had received treatment from Dr. Racciotti for her 
back and feet from March 1998 to March 2000.  In April 2005, 
the RO requested records from Dr. Racciotti, however, this 
request was returned.  In a statement received in May 2005, 
the veteran reported that Dr. Racciotti had been disbarred.  
In a July 2005 statement, the veteran reported that Dr. 
Racciotti's records had been seized by local law enforcement, 
from whom she had requested copies of her records.  No 
records from Dr. Racciotti have been associated with the 
claims file, however, based on the foregoing, the Board 
concludes that VA has made reasonable efforts to obtain these 
records, and the duty to assist in regard to these records 
has been fulfilled.  See 38 C.F.R. § 3.159(c)(1).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claims herein decided, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters decided herein, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

A.  Bilateral Knee Condition and Bilateral Ankle Condition

In a May 1996 rating decision, the RO initially denied 
service connection for a knee and ankle condition, finding 
that the evidence did not show that either of these 
conditions was related to service, or the veteran's service-
connected lumbar strain.  

The pertinent evidence of record at the time of the May 1996 
rating decision included the veteran's service treatment 
records, which are negative for complaints regarding or 
treatment for the knees or ankles.  

An April 1988 record of private treatment reflects that the 
veteran fell and injured her right ankle.  She complained of 
pain and tenderness.  The diagnosis was ankle sprain.  

Records of VA treatment from October 1991 to August 1995 
reflect that, in July 1992, the veteran complained of pain in 
the knees.  

Although notified of the RO's May 1996 denial in a May 1996 
letter, the veteran did not initiate an appeal; hence, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The veteran sought to reopen her previously denied claim in 
February 2003.  Regarding petitions to reopen filed on or 
after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claims is the 
RO's May 1996 rating decision, which denied service 
connection for a knee and ankle condition, both on a direct 
and secondary basis.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

At the time of the May 1996 rating decision, there were 
medical records reflecting complaints of pain in the knees 
and right ankle, with a diagnosis of ankle sprain following a 
fall in April 1988, however, there was no diagnosed knee 
condition, or medical evidence of a nexus between a current 
knee or ankle condition and service or the veteran's service-
connected low back disability.   

Pertinent evidence added to the claims file since May 1996 
includes records of VA and private treatment reflecting 
complaints of pain in the knees and ankles.  A private bone 
scan performed in August 1999 revealed activity within the 
medial compartment of the right knee consistent with 
degenerative change.  Private MRIs conducted in May and June 
1997 revealed small joint effusions in the left and right 
ankles, respectively.  

In an April 2004 letter, the veteran's private physician 
stated that, when the veteran first came to him for treatment 
in July 2002, she was already disabled due to chronic pain 
involving her knees, hips, and back, which she reported began 
in service and had grown progressively over the years.  

During a VA examination to evaluate the veteran's service-
connected low back disability in March 2005, the veteran 
reported bilateral ankle swelling in service, which she 
intermittently still experienced.  

During the August 2008 hearing, the veteran reported that she 
started to have problems with pain in her knees and ankles in 
service, stating that she was treated at Fort Jackson.  She 
added that she had continued to have problems with both the 
knees and ankles since service.  The veteran stated that she 
had been taking pain medication and muscle relaxers for her 
knees and ankles since service.  

The Board finds that the above-described evidence provides a 
basis for reopening the claims for service connection for a 
bilateral knee condition and a bilateral ankle condition.  

At the time of the May 1996 rating decision, there were 
complaints of pain in the knees and pain in the right ankle, 
related to an April 1988 fall, however, there was no evidence 
that the veteran had a current knee or ankle condition 
related to service or to her service-connected low back 
disability.  The additionally received treatment records 
include the bone scan suggesting degenerative changes in the 
right knee, and MRIs reflecting small joint effusions in the 
ankles.  Moreover, the statements of the veteran added to the 
record since March 1996 indicate that she has suffered from 
pain in the knees and ankles since service.  The veteran is 
competent to report her symptoms of pain.  See, e.g., 
Grottveit v. Brown, 5 Vet. App. 91-93 (1995).  She is also 
competent to report a continuity of symptomatology.  Charles 
v. Principi, 16 Vet. App. 370 (2002).  This report of a 
continuity of symptomatology suggests a link between her 
current complaints regarding the knees and ankles and 
service.  See Duenas v. Principi¸18 Vet. App. 512 (2004).  

The Board finds that the foregoing evidence is "new" in 
that it was not before agency decisionmakers at the time of 
the May 1996 final denial of the claim for service connection 
for a knee and ankle condition, and is not duplicative or 
cumulative of evidence previously of record.  Moreover, this 
evidence is "material" in that it addresses whether the 
veteran currently has a knee and/or ankle disability which 
may have had its onset during service.  Hence, this evidence 
raises a reasonable possibility of substantiating the 
veteran's claims for service connection for a bilateral knee 
condition and a bilateral ankle condition.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for service connection for 
a bilateral knee condition and a bilateral ankle condition 
are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B.  Anxiety Neurosis and Hysteria

In a November 1989 rating decision, the RO initially denied 
service connection for a nervous condition, finding that 
hysteria was an acute and transitory condition, which was not 
found on current examination and there was no evidence that 
the veteran's currently diagnosed anxiety neurosis was 
incurred or aggravated during service.  The veteran requested 
reopening of her claim for service connection for hysteria in 
October 1991, however, in November 1991, the RO denied 
reopening of her claim, finding that she had not submitted 
new and material evidence.  She again requested reopening of 
her claim for service connection for hysteria in October 
1992.  This request was denied by the RO in November 1992, on 
the basis that new and material evidence had not been 
submitted.  In November 1995, the veteran requested reopening 
of her claim for service connection for neurosis.  The May 
1996 rating decision found that new and material evidence had 
not been submitted sufficient to reopen the claim.  In 
November 1996, the veteran again requested reopening of her 
claim for service connection for a nervous condition, 
hysteria and neurosis.  The April 1997 rating decision found 
that new and material evidence had not been submitted 
sufficient to reopen the claim for service connection for a 
nervous condition with anxiety and hysteria, as there was no 
evidence reflecting that the veteran's nervous condition was 
caused or aggravated by service.  

The pertinent evidence of record at the time of the April 
1997 rating decision included the veteran's service treatment 
records, which reflect that she was hospitalized in August 
1974 with diagnoses of low back strain and hysteria, 
manifested by paralysis and hemiparesis.  Psychological 
evaluation was normal on separation examination in September 
1974.  

Post-service records of private treatment reflect that, in 
October 1988, the veteran reported that her daughter had been 
molested.  The diagnosis was anxiety neurosis.  She 
complained of anxiety during treatment for low back pain in 
January 1991.  Records of VA treatment from October 1992 
reflect diagnoses of and treatment for anxiety disorder and 
generalized anxiety disorder.  In November 1996, the veteran 
was hospitalized at the Miami VA Medical Center (VAMC) with a 
primary diagnosis of adjustment disorder with depressed mood.  

Although notified of the RO's April 1997 denial in a May 1997 
letter, the veteran did not initiate an appeal; hence, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  

The veteran sought to reopen her previously denied claim in 
February 2003.  As such, the definition of new and material 
evidence applicable to claims received on or after August 29, 
2001 (discussed above) is applicable to this claim.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans, 9 Vet. App. at 282-3.  Here, 
the last final denial of the claim is the RO's April 1997 
rating decision, which found that new and material evidence 
had not been submitted sufficient to reopen a claim for 
service connection for a nervous condition with anxiety and 
hysteria.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus, 3 Vet. App. at 512-513.

At the time of the April 1997 rating decision, there was no 
evidence of current hysteria, and, while there was medical 
evidence of current diagnoses of anxiety, there was no 
medical evidence of a nexus between current anxiety and 
service, or the veteran's service-connected low back 
disability.  

Likewise, the medical evidence associated with the claims 
file since the April 1997 rating decision is negative for a 
post-service diagnosis of hysteria and, while this evidence 
includes a June 1998 assessment of better depression/anxiety, 
none of this evidence includes an opinion that any current 
anxiety is related to service or the service-connected low 
back disability.    

The only other pertinent evidence associated with the claims 
file since the prior denial consists of the veteran's and her 
representative's assertions that she has current hysteria and 
anxiety neurosis that is related to service, or to her 
service-connected low back disability, including those made 
during the August 2008 hearing.  However, the Board 
emphasizes that, as laypersons without the appropriate 
medical training or expertise, neither the veteran nor her 
representative is competent to render a probative opinion on 
a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998).  Accordingly, where, as here, the claim 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Significantly, in this case, there simply is no 
objective evidence to support the lay assertions.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claims for service 
connection for hysteria and anxiety neurosis has not been 
received.  As such, the requirements for reopening the claims 
are not met, and the April 1997 denial remains final.  As the 
veteran has not fulfilled her threshold burden of submitting 
new and material evidence to reopen her finally disallowed 
claims for service connection for hysteria and anxiety 
neurosis, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  

C.  Bilateral Foot Condition

In the May 1996 rating decision, the RO initially denied 
service connection for left plantar fasciitis, as there was 
no evidence of this condition during service, or evidence 
that this condition was related to service-connected lumbar 
strain.  In a July 2000 rating decision, the RO denied 
service connection for status-post plantar fasciotomy right, 
and reconstructive surgery to both feet, with persistent 
pain, finding that this condition was neither incurred in nor 
caused by service.  

The pertinent evidence of record at the time of the July 2000 
rating decision included the veteran's service treatment 
records, which reflect that, in her September 1974 report of 
medical history, she indicated that she had foot trouble.  
However, evaluation of the feet was normal on separation 
examination in September 1974.   

Post-service records of private treatment reflect that 
diagnoses of and treatment for the feet.  A September 1993 X-
ray revealed bilateral plantar calcaneal spurs.  In December 
1993, the veteran underwent endoscopic plantar fasciotomy, 
left foot, for plantar fasciitis, heel spurs.  In April 1994, 
she underwent endoscopic plantar fasciotomy, right heel, for 
chronic disabling plantar fasciitis, right foot.  In May 
1995, she underwent exploration with neurolysis of the sural 
nerve and inferior retinaculum repair, right foot.  The 
diagnosis following this surgery was sural nerve entrapment 
with disruption of the inferior retinaculum.  Records of VA 
treatment reflect that, in September 1995, the veteran was 
casted for bilateral orthotics.  The assessment was heel spur 
syndrome, bilateral.  

A March 1997 letter from the veteran's private podiatrist 
reflects that she had been diagnosed with chronic pain and 
instability of both feet after having a work-related 
accident.  The impression following MRIs conducted in May and 
June 1997 included degenerative changes in the left and right 
foot, respectively.  

During VA treatment in August 1999, the veteran described 
chronic foot pain dating back to 1974 when she was on active 
duty.  The pertinent assessment was foot pain.  On VA General 
Medical examination in August 1999, the veteran described 
trouble with her feet for many years, adding that she was 
diagnosed with plantar calcaneal spurs and plantar fasciitis 
in 1993.  The pertinent diagnoses were bilateral calcaneal 
spurs, and status-post plantar fasciotomy, right, and 
reconstructive surgery to both feet, with persistent pain.  

Although notified of the RO's July 2000 denial in a September 
2000 letter, the veteran did not initiate an appeal; hence, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  

The veteran sought to reopen her previously denied claim in 
February 2003.  As such, the definition of new and material 
evidence applicable to claims received on or after August 29, 
2001 (discussed above) is applicable to this claim.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans, 9 Vet. App. at 282-3.  Here, 
the last final denial of the claim is the RO's July 2000 
rating decision, which denied service connection for status 
post plantar fasciotomy right, and reconstructive surgery to 
both feet, with persistent pain.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus, 3 Vet. App. at 512-513.

At the time of the July 2000 rating decision, there was 
evidence of current diagnoses pertaining to the feet, 
including heel spurs and status-post plantar fasciotomies, as 
well as the veteran's report that she had experienced chronic 
pain in the feet since service.  While there was medical 
evidence of a current bilateral foot condition, there was no 
medical evidence of a nexus between that current condition 
and service, or the veteran's service-connected low back 
disability.  

Likewise, the medical evidence associated with the claims 
file since the July 2000 rating decision is negative for an 
opinion that the veteran's current bilateral foot condition 
is related to service or the service-connected low back 
disability.  Rather, during private treatment in July 2001, 
the veteran reported that he past history was significant for 
"fasciitis" surgery on both feet, after having pain in the 
feet which she attributed to having been a postman for a 
period of time in the Miami area.  Moreover, during the 
August 2008 hearing, the veteran testified that she first 
noticed problems with her feet when she worked with the 
Postal Service.  

The only other pertinent evidence associated with the claims 
file since the prior denial consists of the veteran's and her 
representative's assertions that she has a bilateral foot 
condition that is related to service, or to her service-
connected low back disability, including those made during 
the August 2008 hearing.  However, the Board emphasizes that, 
as laypersons without the appropriate medical training or 
expertise, neither the veteran nor her representative is 
competent to render a probative opinion on a medical matter.  
See, e.g., Bostain, 11 Vet. App. at 127 (1998).  Accordingly, 
where, as here, the claim turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Moray, 5 Vet. App. at 214.  Significantly, in this case, 
there simply is no objective evidence to support the lay 
assertions.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a bilateral foot condition has not been 
received.  As such, the requirements for reopening the claim 
are not met, and the July 2000 denial remains final.  As the 
veteran has not fulfilled her threshold burden of submitting 
new and material evidence to reopen her finally disallowed 
claim for service connection for a bilateral foot condition, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Annoni, 5 Vet. App. at 467.  


ORDER

As new and material evidence to reopen the claim for service 
connection for a bilateral knee condition has been received, 
to this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service 
connection for a bilateral ankle condition has been received, 
to this limited extent, the appeal is granted.

As new and material evidence to reopen the claim of service 
connection for anxiety neurosis, to include as secondary to a 
service-connected low back disability, has not been received, 
the appeal is denied.  

As new and material evidence to reopen the claim of service 
connection for hysteria, to include as secondary to a 
service-connected low back disability, has not been received, 
the appeal is denied.  

As new and material evidence to reopen the claim of service 
connection for a bilateral foot condition (to include post-
operative plantar fasciotomies, reconstructive surgeries, and 
heel spurs), to include as secondary to a service-connected 
low back disability, has not been received, the appeal is 
denied.  

REMAND

The Board's review of the record reveals that further RO 
action on the claims for service connection for a bilateral 
knee condition, a bilateral ankle condition, and a bilateral 
hip condition is warranted. 

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there 
"may" be a nexus between a current disability and an in-
service event, injury, or disease is a low one.  McLendon, 20 
Vet. App. at 83.   

As indicated above, the veteran has reported pain in her 
knees and ankles which began in service and has continued 
since.  In an April 2004 letter, the veteran's private 
physician noted that the veteran was disabled due to chronic 
pain in her knees, hips, and back when she first presented 
for treatment in July 2002.  He added that she had reported 
that this pain started in service and had grown progressively 
worse over the years.  Records of post-service VA and private 
treatment include complaints of pain in the knees, ankles, 
and hips.  While pain, alone, without evidence of underlying 
pathology, does not constitute a disability for VA purposes 
(see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999)) 
the aforementioned evidence suggests that the veteran 
currently has signs and symptoms of disabilities involving 
the bilateral knees, ankles, and hips, and her report of a 
continuity of symptomatology since service indicates that 
these signs and symptoms may be associated with service.  See 
Duenas, 18 Vet. App. 512.  Accordingly, a VA examination to 
obtain a medical nexus opinion is warranted.  See McLendon, 
20 Vet. App. at 83.  Parenthetically, the Board notes that, 
during the August 2008 hearing, the veteran reported that she 
had pain in her hips which began in 1975, after separation 
from service, and continued since.  However, in light of her 
previous report of a continuity of symptomatology, the Board 
finds that a medical opinion regarding of any current 
bilateral hip condition would be helpful in resolving this 
claim.  

Hence, the RO should arrange for the veteran to undergo 
examination, by an appropriate physician, at a VA medical 
facility.  The veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, 
shall result in denial of the reopened claims for service 
connection for a bilateral knee condition and a bilateral 
ankle condition, and may result in denial of the original 
claim for service connection for a bilateral hip condition.  
See 38 C.F.R. § 3.655(a),(b).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.
 
Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Miami VAMC, dated from September 1984 to January 1997, and 
the Tallahassee VAMC, dated from August 1999 to October 2000.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent treatment records from the Miami VAMC 
(since January 1997) and the Tallahassee VAMC (since October 
2000), following the current procedures prescribed in 38 
C.F.R. § 3.159 as regards requests for records from Federal 
facilities.  

Further, to ensure that all due process requirements are met, 
and the record before the examiner is complete, the RO should 
also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the veteran should 
explain that she has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

The Board points out that, during the August 2008 hearing, 
the veteran reported that she received treatment for her 
knees and ankles at Jackson Memorial Hospital in 1974, 
following separation from service, however, no records from 
this facility have been associated with the claims file.  As 
required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the veteran.  Hence, 
the RO should specifically request that the veteran furnish 
signed authorization to enable it to obtain any pertinent 
records from Jackson Memorial Hospital described during the 
August 2008 hearing.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  The RO's adjudication of the claims should include 
consideration of the current version of 38 C.F.R. § 3.310(a) 
(revised in October 2006).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain any records of 
evaluation and/or treatment of the 
veteran's knees, ankles, and/or hips from 
the Miami VAMC (since January 1997) and 
the Tallahassee VAMC (since October 
2000).  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal, that is not 
currently of record.  The RO should 
specifically request that the veteran 
provide current signed authorization to 
enable it to obtain all outstanding 
records from Jackson Memorial Hospital 
(identified above), and a copy of such 
authorization should be associated with 
the claims file. 

The RO's letter should clearly explain to 
the veteran that she has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).   

3.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified-to 
specifically include the treatment 
records from Jackson Memorial Hospital 
(as noted above)-following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify 
whether the veteran has current 
disabilities of the bilateral knees, 
ankles, and/or hips.  Then, with respect 
to each such diagnosed disability, the 
examiner should provide an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the disability 
had its onset in or is medically related 
to service or to the veteran's service-
connected low back disability.  

The examiner should set forth all 
examination findings, along with complete 
rationale for any conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for a bilateral knee 
condition, a bilateral ankle condition, 
and a bilateral hip condition.  If the 
veteran fails, without good cause, to 
report to the scheduled examination, in 
adjudicating the claims for service 
connection for a bilateral knee condition 
and a bilateral ankle condition, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate each claim in 
light of all pertinent evidence and legal 
authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


